United States Court of Appeals
                     For the First Circuit


No. 08-2440

                   WEAVER'S COVE ENERGY, LLC,

                      Plaintiff, Appellee,

                               v.

  RHODE ISLAND COASTAL RESOURCES MANAGEMENT COUNCIL; MICHAEL M.
TIKOIAN, in his capacity as Chairman of the Rhode Island Coastal
Resources Management Council; PAUL E. LEMONT, in his capacity as
 Vice Chairman of the Rhode Island Coastal Resources Management
   Council; THOMAS RICCI; DAVID ABEDON; DONALD GOMEZ; K. JOSEPH
    SHEKARCHI; NEIL GRAY; W. MICHAEL SULLIVAN; RAYMOND C. COIA;
GERALD P. ZARRELLA; BRUCE DAWSON; in their capacities as Members
     of the Rhode Island Coastal Resources Management Council,

                     Defendants, Appellants.


                          ERRATA SHEET

     The opinion of this Court issued on October 26, 2009, is
amended as follows:

     On page 4, line 13, delete the word "to" in the phrase
"under the to NGA."